        Case: 3:18-cv-00831-jdp Document #: 79 Filed: 08/03/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ROBERT PIERRE KIDD,

                              Plaintiff,
        v.                                                        OPINION and ORDER

 BRIAN FOSTER, JOEL SANKEY,                                            18-cv-831-jdp
 MATTHEW HUELSMAN, and JESSIE SCHNEIDER,

                              Defendants.


       Plaintiff Robert Pierre Kidd, appearing pro se, is a prisoner at Waupun Correctional

Institution (WCI). Kidd suffers from a seizure disorder. He filed several cases about prison

officials responding to his seizures by using excessive force on him, placing him in segregation,

and confiscating money from his trust account for restitution or other purposes. I combined all

of those cases under this case number, and I granted him leave to proceed on official-capacity

claims under the Eighth and Fourteenth Amendments against defendant Warden Brian Foster

for the policies that caused Kidd to be subjected to repeated mistreatment for his seizures.

See Dkt. 11. Foster is no longer the warden at WCI, so I’ll change the defendant on the official-

capacity claims to the current warden, Randall Hepp. I also granted Kidd leave on individual-

capacity Eighth Amendment claims against defendants Joel Sankey, Matthew Huelsman, and

Jessie Schneider for using excessive force against him and for failing to provide him with proper

care for his medical problem in relation to one of the several seizure-related incidents he

discusses in his complaint. Id.

       In his previous complaints, Kidd discussed several other seizure-related incidents and it

appeared that he wanted to bring individual-capacity claims against the prison officials involved

in the other incidents. But he did not explain which individual WCI employees harmed him or
        Case: 3:18-cv-00831-jdp Document #: 79 Filed: 08/03/20 Page 2 of 8



punished him for having seizures. I gave Kidd a chance to amend his complaint to include as

defendants all of the individuals who participated in the various incidents in which he was

harmed. Id. But in two amended complaints, Kidd continued to fail to explain how the many

defendants he named were involved in specific incidents. I gave him a final chance to amend

his complaint and I told him that if his next attempt failed, I would allow him leave to proceed

only on the claims that I approved in my previous screening order. Dkt. 50, at 2. Currently

before the court is a series of documents that Kidd has filed, including attempts at amending

the complaint.

A. Proposed amendments to the complaint

       Kidd filed a submission titled in part “Statement of Facts” to which he attaches a packet

of documents that I take him to be submitting as evidence in support of his claims. See Dkt. 54

and its attachments. In this document, Kidd names ten “John Doe” defendants, but he does

not do what I had asked in my previous order: explain specifically what each of those people

did that violated his rights. Instead, Kidd runs through the various evidentiary documents he

has attached and he explains what those say. At summary judgment or trial, it will be important

that Kidd uses documents like these to explain how prison officials mistreated him. But now is

not the time for Kidd to submit evidence to the court. Neither the submission nor its

attachments are documents that I can consider as an amended complaint.

       There is a portion of that filing that I construe to be a motion to reconsider the legal

theories under which Kidd may proceed. Kidd contends that prison officials have violated his

rights under the Americans with Disabilities Act (ADA) and Rehabilitation Act. Dkt. 54, at 10.

Title II of the ADA provides that qualified individuals with disabilities may not “by reason of

. . . disability, be excluded from participation in or be denied the benefits of the services,


                                               2
        Case: 3:18-cv-00831-jdp Document #: 79 Filed: 08/03/20 Page 3 of 8



programs or activities of a public entity.” 42 U.S.C. § 12132. “State prisons fall squarely within

the statutory definition of ‘public entity,’” Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210

(1998), and state prison officials can be sued under the ADA for declaratory and injunctive

relief, Radaszweski ex rel. Radaszewski v. Maram, 383 F.3d 599, 606 (7th Cir. 2004). However,

given the uncertainty about the availability of damages under Title II, the Court of Appeals for

the Seventh Circuit has suggested replacing a prisoner’s ADA claim with a parallel claim under

the Rehabilitation Act, 29 U.S.C. § 701 et seq., where damages are available against a state

that accepts federal assistance for prison operations, as all states do. Jaros v. Ill. Dep’t of Corr.,

684 F.3d 667, 671–72 (7th Cir. 2012) (“As a practical matter, then, we may dispense with the

ADA and the thorny question of sovereign immunity, since Jaros can have but one recovery.”

(citation omitted)). I will follow the court of appeals’ suggestion and address Kidd’s claim under

the Rehabilitation Act only.

       For Kidd to state a claim under the Rehabilitation Act, he must allege that “(1) he is a

qualified person (2) with a disability and (3) [the defendant] denied him access to a program

or activity because of his disability.” Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir.) (quoting

Jaros, 684 F.3d at 672). Kidd alleges that he was placed in segregation because of his seizure

disorder; at this point I’ll assume that Kidd’s seizure disorder is a disability and that his

placement in segregation kept him from services, programs, and activities available to inmates

in general population. See Andrews v. Rauner, No. 3:18-CV-1101, 2018 WL 3748401, at *5

(C.D. Ill. Aug. 6, 2018) (placing inmate in solitary confinement because of her mental disability

stated ADA and Rehabilitation Act claims); Corbin v. Indiana, No. 3:16-CV-602-PPS/MGG,

2018 WL 1920711, at *4 (N.D. Ind. Apr. 23, 2018) (for purpose of ADA and Rehabilitation

Act claims, it was plausible to infer that plaintiff was placed in segregated housing because of


                                                  3
        Case: 3:18-cv-00831-jdp Document #: 79 Filed: 08/03/20 Page 4 of 8



disability). So I’ll grant Kidd leave to proceed on a Rehabilitation Act claim. That claim is

properly brought against Kevin A. Carr, the current DOC secretary, in his official capacity.

See 42 U.S.C. § 12131(1)(B); Jaros, 684 F.3d at 670 n.2 (noting that because individual

capacity claims are not available, the proper defendant is the agency or its director in his official

capacity). I will direct the clerk of court to update the case caption accordingly.

       Kidd’s second submission is a filled-out complaint form. Dkt. 61. But the submission is

not an amended complaint addressing the concerns discussed above. Instead, it’s a supplement

to his existing allegations: Kidd attempts to add claims that officers have mischarged or

overtaxed him for purchases. I will not allow Kidd to add those claims to this lawsuit because

he does not explain which individual defendants are responsible for the overcharges, and

because these overcharges do not appear to be related to defendants’ actions regarding his

seizures, so they cannot be included in the same lawsuit. See Fed. R. Civ. P. 20(a)(2).

       Because Kidd did not submit an amended complaint that complies with the Federal

Rules of Civil Procedure, the case will continue with only (1) the claims that I approved in my

previous screening order; and (2) his Rehabilitation Act claim. The operative pleading in this

case is a combination of Kidd’s complaint in this case, Dkt. 1, and his complaint in

17-cv-597-jdp, Dkt. 12, which has already been docketed in this case. Defendants have already

answered the allegations in the ’597 case. I’ll give them a short time to answer the claims

against Hepp and Carr.

       After filing the two submissions discussed above, Kidd filed a motion for extension of

time to file an amended complaint, stating that he did not receive a complaint form or a

preliminary injunction form from the court. Dkt. 67. I’ll deny this motion. Whether Kidd

received a complaint form from the court is irrelevant: he already filed Dkt. 61 on a complaint


                                                 4
           Case: 3:18-cv-00831-jdp Document #: 79 Filed: 08/03/20 Page 5 of 8



form, and in any event a complaint doesn’t have to be filled out on a form. If what Kidd means

to say is that he would like to amend his complaint further, regardless of my previous deadline

to do so, he may ask for leave to do so, but he will have to get defendants’ written consent or

he will have to explain to the court why the interests of justice require allowing him to amend

his complaint yet again. See Fed. R. Civ. P. 15(a)(2).

       The court doesn’t have a form for motions for preliminary injunctive relief, but as I’ve

stated in previous orders, it does have procedures to be followed in making this type of a

motion. I’ll have the clerk of court send Kidd another copy of those procedures.

B. Recruitment of counsel

       Kidd has renewed his motion for the court’s assistance in recruiting him counsel.

Dkt. 55 and Dkt. 59. I previously denied his motion in part because he failed to show that he

had made reasonable efforts to locate an attorney on his own. See Dkt. 50, at 3. Kidd still has

not submitted any documents showing that he has asked at least three lawyers to help him and

that they have turned him down. Kidd states that his mental focus and train of thought are

affected by his periodic seizures, so I take him to be saying that he can’t contact counsel or

litigate the case himself. But this is the same argument that I previously rejected. Kidd has been

able to submit filings both before and after his seizure episodes, so he should be able to continue

with the case on his own and contact lawyers, working around his episodes. I will deny his

renewed motion, again without prejudice. Kidd can renew his motion, but he will have to

explain what lawyers he has contacted and what specific litigation tasks he cannot complete

himself.




                                                5
        Case: 3:18-cv-00831-jdp Document #: 79 Filed: 08/03/20 Page 6 of 8



C. Other motions

       Kidd has submitted a letter asking that his statement about an incident in January 2020

in which a correctional sergeant accused him of faking seizures be added to the record. Dkt. 66.

I’ll deny the motion as unnecessary because any time a party files a document it is added to

the record. But as I stated with regard to the packet of evidentiary materials that Kidd

submitted in response to my last order, now is not the time for Kidd to submit evidence to the

court. I note further than even if Kidd re-submitted this letter at the summary judgment stage

of the case, I could not consider it because it is not a valid declaration: Kidd does not declare

that the contents of his letter are true under penalty of perjury, as is required under

28 U.S.C. § 1746. If Kidd submits a declaration later in the proceeding, he will have to follow

§ 1746 and the Federal Rules of Evidence in preparing it.

       Kidd has filed two motions asking that a more recent case of his, No. 20-cv-83-jdp, be

“added” to this case, and he suggests that his filing fee in this case should have covered the ’83

case as well. Dkt. 73 and Dkt. 74. Although I combined several of his earlier cases together

into this one, I will not do so with the ’83 case. In that case he includes an allegation about an

unnamed sergeant in January 2020 refusing to address Kidd’s concern about being placed in

an upper-floor cell because of the danger it would pose to Kidd if he had a seizure while near

the stairs or railing. Kidd also alleges that WCI staff deprived him of a fan and a radio that he

had purchased. I’ll deny Kidd’s motion to join the ’83 case with this one because I already gave

Kidd a chance to file a complete amended complaint naming all of the individual defendants

he wishes to sue, and he failed to do so. I will not accept further piecemeal allegations about

individual incidents to add to an operative pleading that is already a combination of two

complaints. And his claim about property being confiscated is not related to his seizures and


                                                6
        Case: 3:18-cv-00831-jdp Document #: 79 Filed: 08/03/20 Page 7 of 8



does not belong in this case. I’ll screen the ’83 complaint in another order. Kidd will continue

to owe a separate filing fee for the ’83 case. Kidd asks how much he owes for each case; I’ll

direct the clerk of court to let him know his balance for each case.

       Kidd has filed a motion asking the court to force defendants to present to the court all

of the video evidence and disciplinary “tickets” that he has received, which he believes will

show that he has been mistreated. I’ll deny the motion because this isn’t how a party on a

federal lawsuit gets evidence from another party. Kidd must use the discovery procedures set

out in the Federal Rules of Civil Procedure to ask defendants to turn over materials he wants,

and if he thinks that defendants are failing to follow those rule properly he can file a motion

to compel discovery. After defendants answer the portion of the complaint that they have not

yet responded to, the court will hold a preliminary pretrial conference by phone. Magistrate

Judge Stephen Crocker will explain some of the procedures the court and litigants follow in

lawsuits like these, and he will provide some information about discovery procedures.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Robert Pierre Kidd’s motion for reconsideration of the court’s screening
          order, Dkt. 54, is GRANTED. Plaintiff is now granted leave to proceed on the
          following claims:

           •   Eighth Amendment excessive force and medical care claims against defendants
               Joel Sankey, Matthew Huelsman, and Jessie Schneider.

           •   Official-capacity Eighth Amendment and due process claims against defendant
               Randall Hepp.

           •   A Rehabilitation Act claim against defendant Kevin A. Carr.

       2. The caption is amended to include defendants Hepp and Carr.



                                               7
Case: 3:18-cv-00831-jdp Document #: 79 Filed: 08/03/20 Page 8 of 8



3. Defendants may have until August 21, 2020, to file a responsive pleading for the
   claims against defendants Hepp and Carr.

4. Plaintiff’s motion to supplement his allegations, Dkt. 61, is DENIED.

5. Plaintiff’s motion for extension of time to file an amended complaint, Dkt. 67, is
   DENIED.

6. Plaintiff’s motion to add a letter to the record, Dkt. 66, is DENIED as unnecessary.

7. Plaintiff’s motions to join case No. 20-cv-83-jdp with this one, Dkt. 73 and Dkt. 74,
   are DENIED.

8. Plaintiff’s motion asking the court to force defendants to present evidence, Dkt. 56,
   is DENIED.

9. The clerk of court is directed to send plaintiff a copy of the court’s procedures to be
   followed on motions for injunctive relief, and to inform plaintiff how much of the
   filing fees he still owes for this case and case No. 20-cv-83-jdp.

Entered August 3, 2020.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        8
